Exhibit 10.27

AMENDMENT TO THE QUEST RESOURCE HOLDING CORPORATION

2012 INCENTIVE COMPENSATION PLAN

WHEREAS, pursuant to Section 10(f) of the Quest Resource Holding Corporation
2012 Incentive Compensation Plan, as amended and restated (the “Plan”), the
Board of Directors (the “Board”) of Quest Resource Holding Corporation (the
“Company”) may amend, alter, suspend, discontinue or terminate the Plan, subject
to stockholder approval of any increase in the number of Shares available under
the Plan;

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Plan; and

WHEREAS, the Board desires to increase the number of Shares available under the
Plan to 4,830,437 Shares.

NOW, THEREFORE, in accordance with Section 10(f) of the Plan, the Plan shall be
amended effective upon stockholder approval as follows:

 

1.

Amendment.  Section 4(a) of the Plan is hereby amended and restated as follows:

“(a)Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be equal to
4,830,437 Shares. Any Shares delivered under the Plan may consist, in whole or
in part, of authorized and unissued shares or treasury shares.”

IN WITNESS WHEREOF, this Amendment to the Plan is adopted as of as of this 10th
day of May, 2019.

 

 

QUEST RESOURCE HOLDING CORPORATION

 

 

 

 

 

By:

/s/ S. Ray Hatch

 

 

Name:

S. Ray Hatch

 

 

Title:

Chief Executive Officer

 

 

 

 